18 So. 3d 550 (2008)
Kara Marie WINN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4818.
District Court of Appeal of Florida, First District.
June 24, 2008.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
*551 PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), appellant Kara Marie Winn challenges her convictions and sentences for first-degree murder, armed robbery, and first-degree arson. Winn was sentenced to life imprisonment for the murder and robbery convictions, and to a consecutive term of thirty years in prison for the arson conviction. We have affirmed the convictions of appellant's co-defendant. See Wallen v. State, 984 So. 2d 655 (Fla. 1st DCA 2008).
We have extensively reviewed the trial record, as well as each of the arguments of potential error in appointed counsel's Anders brief and trial counsel's motion for a new trial, and we find neither preserved, reversible error, nor fundamental error in the proceedings below. The jury's verdicts were consistent with the evidence and the law, and appellant was lawfully sentenced pursuant to statutory requirements.
AFFIRMED.
KAHN, PADOVANO and HAWKES, JJ., concur.